IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-12-00208-CV

                   IN RE CHARLES EDWARD ROBINSON


                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied without prejudice to presentation of

the issue and rulings on appeal. TEX. R. APP. P. 52.8(d). The emergency motion for stay

of the trial court proceedings is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed June 18, 2012
[OT06]